UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 19, 2010 FIRST CAPITAL, INC. (Exact Name Of Registrant As Specified In Charter) Indiana 0-25023 35-2056949 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 220 Federal Drive, N.W., Corydon, Indiana 47112 (Address Of Principal Executive Offices)(Zip Code) (812) 738-2198 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencment communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencment communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-2(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of stockholders of First Capital, Inc. (the “Company”) was held on May 19, 2010.The final results for each of the matters submitted to a vote of stockholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, to serve for three year terms or until their successors are elected and qualified, by the following vote: FOR WITHHELD BROKER NON-VOTES Samuel E. Uhl Mark D. Shireman Michael L. Shireman Pamela G. Kraft Christopher L. Byrd 2. The appointment of Monroe Shine & Co., Inc. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010 was ratified by the stockholders by the following vote: FOR AGAINST ABSTENTIONS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Company Name Date: May 19, 2010 By: /s/ M. Chris Frederick M. Chris Frederick Senior Vice President and Chief Financial Officer
